Civil action to recover damages. The issues submitted to the jury and their answers thereto, were as follows:
"1. Was the Apperson car destroyed by fire after defendant had received possession of it under the contract sued on? Answer: Yes. *Page 822 
"2. Was said fire caused by the negligence of said Cobb Motor Company? Answer: Yes.
"3. What damage is plaintiff entitled to recover from defendant? Answer: $356.00."
There was a judgment rendered on the verdict. Defendant excepted and assigned error. In the record there are six assignments of error made by defendant.
We have examined the six assignments of error with care and can find no error in law. The jury has found the facts for plaintiff.
In the judgment there is
No error.